By the Court.
This case is settled by former decisions. Slate v. Ackley, 8 Cush. 98. Seagrave v. Erickson, 11 Cush. 89. It is immaterial that the defendant put his name on the back of the original writ by a stamp instead of writing it with a pen. It was his signature, and subjected him to the legal liabilities of an indorser. Even a third party would be liable to indictment for forgery, for simulating a signature affixed by printing or a stamp. Commonwealth v. Ray, 3 Gray, 441.

Exceptions overruled.